Citation Nr: 1546071	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and D. Flanagan



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1965. He had earlier service that was found to constitute fraudulent enlistment because he was underage. He died in January 2010. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO denied service connection for the cause of the Veteran's death.

In May 2014, the appellant had a Board hearing at the Board's headquarters before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the claims file.

In an August 2014 decision, the Board denied service connection for the cause of the Veteran's death. The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In July 2015, the Court granted a joint motion from the parties (the appellant and VA) vacating the August 2014 Board decision and remanding the case to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. After affording the benefit of the doubt, during active service, on at least one occasion between 1962 and 1965, the Veteran set foot in Vietnam.

2. Prostate cancer that caused the Veteran's death is attributable to exposure to an herbicide agent in Vietnam during service.


CONCLUSION OF LAW

Presumed herbicide exposure during service in Vietnam is presumed to have caused the prostate cancer that caused the Veteran's death. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2015). The Board is granting herein the benefit sought on appeal, so it is not necessary to discuss VA's compliance with the duties to notify and assist in substantiating this claim.

The appellant contends that the Veteran set foot on land in Vietnam during his active service. She contends that a presumption that he was exposed during service to herbicides therefore is warranted. Consequently, she contends, a presumption that his post-service prostate cancer was service connected is warranted. She reports that prostate cancer was the cause of his death, and therefore contends that service connection for the cause of his death is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.312. When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation. See 38 U.S.C.A. § 101 (West 2014). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The death certificate for the Veteran shows that the immediate cause of his death was metastatic prostate cancer. The certificate indicates that there was an interval of months between onset and his death. The appellant reports that the Veteran's prostate cancer was found in 2005. There is no claim or contention that his prostate cancer became manifest during or soon after his active service.

Under certain circumstances, service connection for specific diseases, including prostate cancer, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6).

Service in the Republic of Vietnam includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). There is no presumption for exposure to herbicides for a veteran who served aboard ship off the shores of the Republic of Vietnam. In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. Thus, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas, supra; see also VAOPGCPREC 27-97.

The Veteran's active service from 1955 to 1965 corresponded part of the Vietnam War era. He died from prostate cancer, one of the diseases for which service connection is presumed in veterans who were exposed to an herbicide agent. The appellant's claim for service connection for the cause of his death therefore turns on whether he had duty in Vietnam. The appellant does not contend, and the Veteran's service records do not indicate, that he was stationed in Vietnam. The appellant does contend that he was on the ground in Vietnam. In particular, she states that, during a period in the early to mid 1960s, when he was stationed at Langley Air Force Base (AFB) in Virginia, he flew to Vietnam. She asserts that on one or more occasions his airplane landed in Vietnam. She states that once he indicated that he had landed in Vietnam. In addition, she notes that during another period, in the early 1960s, he served in Japan with a unit that flew into and had operations in Vietnam. She indicates that it is possible that he went to and set foot on the ground in Vietnam during that period.

The Veteran's service personnel records show that he had security clearances of secret from August 1957 and top secret from March 1964. From October 1959 to November 1962, he was stationed in Japan and served in the United States Air Force's 1503d Air Transport Group. He had duty titles of Air Operations Specialist, Assistant Dispatcher, and Dispatcher. A Wikipedia article submitted by the appellant indicates that the 1503d transported cargo and personnel from Japan to several destinations including Saigon and Ton Son Nhut Air Base in Vietnam. The article also notes that the 1503d had a station at Cam Ranh Air Base in Vietnam.

From November 1962 to August 1965, the Veteran was stationed at Langley AFB. He served in the Air Force's 4500th Support Squadron, headquartered with the Tactical Air Command (TAC). A February 1965 performance report, for the period from January 1964 to January 1965, showed that his duty was as a command post specialist. An evaluating official noted that the Veteran had duties aboard the TAC Airborne Command Post. The evaluator stated that the Veteran had been a key airman aboard many recent deployments, redeployments, and exercises, including critical overwater flights.

In a September 2013 letter, the Veteran's son-in-law, retired Air Force Colonel J. R. F., wrote that in the 1980s he had served with a squadron supporting the TAC at Langley. Colonel F. stated that the location of the TAC Airborne Command Post was kept secret, but that it operated in the areas of most important action. Col. F. indicated that during the time the Veteran served on the Airborne Command Post, it very likely flew over Vietnam, landed and departed from bases in Vietnam, and remained overnight at those bases.

During the May 2014 Board hearing, the appellant reported that the Veteran had a top secret clearance and was limited in what he could say about where he flew. She stated that on one or more occasions when he flew he was away for several days. She recalled that on one occasion he indicated that he had been on a flight with a general aboard, and that the airplane brought the general to Vietnam where it landed and the general deplaned.

In the July 2015 Joint Motion for remand, the appellant and VA indicated that it was necessary for the Board to consider the February 1965 performance report and whether it supported and added to the credibility of the appellant's contention that the Veteran's duties took him to Vietnam on at least one occasion. 

Upon further review of the evidence, and after affording the appellant the benefit of the doubt, the Board finds that the Veteran's service include service in Vietnam.  

The unit in which the Veteran served in Japan in 1959 to 1962 sent aircraft to Vietnam and had operations in Vietnam. However, the appellant has not specifically stated, and the Veteran's service personnel records do not indicate, that he had any visitation in Vietnam during that period. The assembled evidence thus does not show any significant likelihood that the Veteran's service in Japan included any time in Vietnam.

There is significant evidence, however, which supports the appellant's contention. His service personnel records, including the February 1965 performance report, show that during his 1962 to 1965 service at Langley AFB he had duties aboard the TAC Airborne Command Post. Col. F., based on his experience serving around the TAC in a different era, opined that it is very likely that during the Veteran's duties on the Airborne Command Post it had operated over and landed in Vietnam. The Board finds that the appellant's recollection is reasonably credible. The appellant's account is supported by the service documentation that the Veteran had duties consistent with flight over and into Vietnam, as interpreted by Col. F., who is familiar with the TAC. 

Thus, resolving reasonable doubt in the claimant's favor, the Board accepts that the Veteran landed in Vietnam on at least one occasion during his active service in 1962 to 1965. The Board therefore presumes that he was exposed to an herbicide agent during service, and consequently presumes that his prostate cancer was service-connected. As the prostate cancer caused his death, the Board grants service connection for the cause of his death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


